Citation Nr: 0000421	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for esophageal cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1966 to 
January 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's active military service included active 
duty in Vietnam during the Vietnam era.  

2.  Esophageal cancer is not one of the diseases for which an 
etiological relationship to Agent Orange exposure may be 
presumed.  

3.  There is no competent evidence of a nexus between the 
appellant's current esophageal cancer and inservice disease 
or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for esophageal cancer.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his esophageal cancer is related to 
Agent Orange exposure in Vietnam.  Evidence in the claims 
file shows that he had active duty in Vietnam during the 
Vietnam era.  

The regulations pertaining to Agent Orange exposure, revised 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6).  The regulations also stipulate the 
diseases for which service connection may be presumed as a 
result of an association with exposure to herbicide agents.  
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).  

While VA medical records show that the appellant was 
diagnosed with esophageal cancer in late 1997, the Board 
notes that esophageal cancer has not been identified by the 
Secretary as a disease for which the presumption of an 
etiological relationship to Agent Orange exposure attaches.  
Nor has there been any medical evidence presented which 
attributes the development of the appellant's esophageal 
cancer to Agent Orange exposure.  Thus, the appellant's 
esophageal cancer may not be service-connected as a residual 
of Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for esophageal cancer.  The first element required 
to show a well-grounded claim is met because the medical 
evidence shows that the appellant has been treated since the 
October 1997 for esophageal cancer.  Although the appellant 
stated at his July 1998 Regional Office hearing that his 
physician thought the initial cancer was in the lymph nodes 
and possibly non-Hodgkin's lymphoma, review of the 
appellant's medical records fails to reveal any medical 
opinion that indicates his cancer either began in the lymph 
nodes or is non-Hodgkin's lymphoma.  

However, the other elements for a well-grounded claim are not 
met.  The second element of Caluza is not met because the 
service medical records do not show any complaint or finding 
of esophageal cancer.  Nor does the evidence demonstrate 
manifestation of esophageal cancer within the first year 
after the appellant's separation from service.  The third 
element required for a well-grounded claim is also not 
satisfied because the appellant fails to show the required 
nexus between his esophageal cancer and any injury or disease 
in service.  There is no medical evidence establishing a link 
of the esophageal cancer to the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his esophageal cancer, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his esophageal 
cancer to service.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for esophageal 
cancer is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1998.  Moreover, this Board decision informs the appellant of 
the evidence that is lacking to make his claim for service 
connection for esophageal cancer well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific evidence that, if submitted, could 
make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for esophageal 
cancer on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Accordingly, the 
Board denies the appellant's claim for service connection for 
esophageal cancer as not well grounded.  



ORDER

The claim for service connection for esophageal cancer is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

